In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1192V
                                       Filed: June 16, 2015
                                            Unpublished

****************************
CHARLES K. RICE,                          *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
       v.                                 *      Influenza or Flu Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Patrick Austin, Esq., Virginia Beach, VA, for petitioner.
Michael Milmoe, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On December 11, 2014, Charles K. Rice filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered a shoulder injury
caused by the influenza vaccine he received on November 8, 2012. Petition, ¶¶ 12.
Petitioner also alleges that his injuries lasted more than six months and that he
continues to suffer the residual effects of his injury. Id., ¶ 11. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On June 15, 2015, respondent filed her Rule 4(c) report in which she concedes
“that this case is appropriate for compensation” Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has concluded that petitioner’s alleged injury is consistent with
SIRVA, and that it was caused in fact by the flu vaccine he received on November 8,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
2012.” Id. at 3. Furthermore, respondent agrees that no other cause for petitioner’s
SIRVA exists, and “petitioner met the statutory requirements for entitlement to
compensation.” Id. at 3-4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master




                                           2